United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 7, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-20195
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHARLTON ORIASO ESEKHIGBE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:05-CR-354-ALL
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Charlton Oriaso

Esekhigbe raises arguments that are foreclosed by United States

v. Slaughter, 238 F.3d 580, 582-84 (5th Cir. 2000), which held

that Apprendi v. New Jersey, 530 U.S. 466 (2000), did not render

21 U.S.C. § 841 unconstitutional on its face, and by United

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), which

rejected a Commerce Clause challenge to the felon-in-possession-

of-a-firearm statute, 18 U.S.C. § 922(g).     The Government’s



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-20195
                               -2-

motion for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.